Citation Nr: 1503324	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 3, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1971.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California which granted service connection for PTSD and assigned a 30 percent disability rating, effective May 3, 2010.  In a November 2012 rating decision, the RO increased the Veteran's initial PTSD rating to 50 percent.  Because less than the maximum available benefit for a scheduler rating has been awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge via videoconference.  During a review of the transcript of that hearing, it was discovered that numerous inaudible information was recorded by the digital audio recording system.  Because the subsequent transcript was incomplete, the Veteran was offered the opportunity to testify at a new hearing.  In October 2014, the Veteran again testified during a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  


FINDINGS OF FACT

1. Since the date of award of service connection, the Veteran's major PTSD has been manifested by symptoms that likely have resulted in occupational and social impairment with deficiencies in most areas.

2. The Veteran's service-connected disabilities, as likely as not, prevent him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a 70 percent disability rating for service-connected PTSD have been met since the award of service connection. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in September 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical opinions, lay statements from the Veteran's girlfriend, and testimony from the Veteran.  The Veteran has not indicated that there are outstanding relevant and available records that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded a VA examination in connection with his claim of service connection and appeal of the disability ratings assigned.  The VA examiners indicated that the claims folder had been reviewed and they took into account the Veteran's subjective complaints associated with his service-connected disability.  Upon review of the examination reports, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service connected PTSD throughout the appeal period.  Accordingly, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Posttraumatic Stress Disorder

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 50 percent disabling from May 3, 2010.  He asserts that a higher rating is warranted.

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411-9440 (2014).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's psychiatric disability shows that in January 2010, the Veteran presented for an initial mental health examination with a VA licensed clinical social worker (LCSW) M.Y.  At that time, the Veteran indicated his chief complaint as poor anger control and low frustration tolerance.  Specifically, he stated that he was not expecting a cure, but that he wanted better control so as to not lash out at the people he loves.  The Veteran reported on previous marriage which lasted 10 years, and that he was currently engaged to be married again.  He reported having close friendships, and a strong relationship with his two younger brothers.  He reported being financially stable, employed as a painting contractor, and engaging in leisure activities such as hiking and ballroom dancing.  He appeared well groomed and hygienic, cooperative, pleasant, and able to establish good rapport.  The examiner noted his ability to maintain eye contact and that he did not appear to suffer from any significant long-term memory impairment.  The examiner found him to be mildly dysphoric, with fair attention and concentration, and good judgment and insight.  His affect was congruent with his mood.  He reported one distinct period of suicidal ideation secondary to a break-up several years prior, but no history of a plan, intent or attempt.  He did not report any present suicidal ideation.  The clinician ruled out PTSD and depressive order and suggested a future appointment for a low-risk patient.  

In March 2010, the Veteran was diagnosed with PTSD that was reported to be previously unclear.  The Veteran was noted to have moderate PTSD in all symptom clusters and heavy combat exposure.  His PTSD was noted to meet the criteria for the specifier of "complex" in that he had sustained multiple traumas throughout his life.

In April 2010, LCSW M.Y. submitted a letter in support of the Veteran's claim for service connection for PTSD.  He noted that the Veteran experienced persistent and pervasive symptoms of PTSD to include intrusive daytime thoughts, hypervigilance, exaggerated startle response, avoidance of trauma and war related stimuli, emotional and physical reactions to internal re-experiencing of the trauma, substantial sleep disturbance marked by a history of trauma and violent themed nightmares, and periods of insomnia and fragmented sleep.  He was noted to have elevated anxiety with related depressive episodes, poor anger control, violent impulses, emotional numbing, difficulty with interpersonal relationships, emotional detachments, and feelings of impending doom.  The letter noted at least two distinct periods of suicidal ideation in his history.  The LCSW stated that due to the severity of his impairment imposed by his PTSD, he regarded the Veteran as functionally disabled.  The Veteran was assigned a GAF score range of 50-55.  

In July 2010, the Veteran presented for a VA examination in connection with his claim for service connection for PTSD.  In the resulting report, the VA examiner noted that the Veteran reported being unable to handle routine conflicts or struggles.  He admitted that his first marriage had failed because of his emotional reaction to his military experience, specifically, that he had anxiety, nightmares, short temper, engaged in affairs, and abused drugs and alcohol as a way to deal with the stress.  He reported losing jobs as a result of his emotional turmoil and had difficulty maintaining relationships with others.  The examiner found the Veteran to suffer from intrusive and recurrent distressing recollections of his war experiences, recurrent dreams of war, flashback-type experiences, avoidance behavior, gaps in memory, long term feelings of detachment or estrangement from others, chronic sense of foreshortened future, difficulty falling or staying asleep, chronic irritability or outbursts of anger, chronic hypervigilance, exaggerated startle response.  The examiner noted that was anxious or dysphoric and unable to effectively cope with life stressors.  The Veteran was again assigned a GAF score range of 50-55.

In December 2010, LCSW M.Y. again submitted a letter on behalf of the Veteran's claim (at this time, LCSW M.Y. had left the San Luis Obispo VA Outpatient Treatment Center and was now employed with the San Luis Obispo Vet Center).  In that letter, he reported that the Veteran suffered from intrusive daytime thoughts about his traumatic experiences, hypervigilance, exaggerated startle response, avoidance of trauma and war related stimuli, emotional and physical reactions to internal re-experiencing of his trauma, substantial sleep disturbance marked by a history of violent themed nightmares and thrashing in his sleep, periods of insomnia, and fragmented sleep and night sweats.  He reported the Veteran experienced elevated anxiety, depressive episodes, difficulty concentrating, distractibility, impaired short-term memory, periods of emotional lability and feelings of impending doom.  He found that the Veteran subsequently suffered from serious social, personal and occupational impairment resulting in employment problems, difficulty with relationships, and decreased social functioning.  At that time, he assigned the Veteran a GAF score range of 45-50.  

In November 2012, the Veteran's girlfriend submitted a letter indicating that he suffered from nightmares at least five nights a week.  She reported that his nightmares often involved the Veteran groaning or screaming and leg thrashing.  She reported that on one occasion, the Veteran bit her in his sleep.  She reported sluggishness and opined that it was connected to his sleeplessness.  

In December 2012, LCSW M.Y. again submitted a letter on the Veteran's behalf.  At that point, he found the Veteran's symptoms to be continual and progressive and include intrusive thoughts, hypervigilance, exaggerated startle response, jumpiness, avoidance behavior, periods of social withdrawal, emotional distancing, feelings of impending doom, poor anger control, difficulty with concentration, impaired short-term memory, episodes of depressed mood, anhedonia, severe sleep disturbances marked by recurrent nightmares.  He opined that the Veteran's symptoms have led to significant social dysfunction, history of substance abuse, risk taking behavior, and problems with interpersonal relationships.  He again reported the Veteran's GAF score range as 45-50.  He stated his belief that the Veteran's PTSD was both chronic and severe.

In November 2014, the Veteran testified at a Board hearing via videoconference.  In that hearing he testified that he has had long term difficulty holding down a job for an extended period of time.  He reported that he usually worked odd jobs such as repossessing cars, as a gas station attendant, newspaper delivery, and painting.  He also testified that he was unable to maintain a regular sleep schedule, resulting in issues at work.  He reported that he is presently engaged, but that the only way he is able to make that relationship work is by taking a passive role in the relationship.   He reported that his previous marriage had failed because he was abusive due to his anger management issues.  He opined that he was unable to hold a full-time job at this point.  He affirmed that he hears voices.  

As noted above, the Veteran's psychiatric disability is presently evaluated as 50 percent disabling from May 3, 2010.  Given the above evidence, particularly the opinion of LCSW M.Y., the Board finds that the Veteran meets the criteria for a 70 percent rating for the entire period of service connection.  

When making a determination with regards to a 70 percent rating, the Board must first consider the veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  

In April 2010, the Veteran was assigned a GAF score ranging from 50-55 indicating moderate to serious symptoms.  As early as December 2010, his GAF scores decreased to 45-50, indicating serious symptoms.  Further, a review of the evidence suggests the presence of more severe symptomatology such a flattened affect, avoidance behavior, anxiety, depression, impaired impulse control, and impaired concentration and memory.  He reported having difficulty maintaining employment due to his anger management issues, as well as interpersonal relationships.  On at least two occasions, the Veteran has reported suicidal ideation.  He reported increasing difficulty maintaining personal relationships, particularly with his former wife and fiancé.  Thus, as reported symptoms would indicate impairment with regards to the Veterans work, family, thinking and mood, the Board is satisfied that the Veteran's impairment is adequately compensated by a 70 percent disability rating from May 3, 2010.  

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  In the present case, while the Veteran has reported a issues maintaining employment and personal relationships.  However, the evidence suggests that the Veteran is presently engaged to be married.  He also admits to engaging in social and recreational activities such as ballroom dancing and hiking.  He maintains personal hygiene.  He is able to maintain conversation, and while he has been noted to have some issues with short-term memory, he has not exhibited disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  While he has exhibited some suicidal ideation, he has denied any plan or intent.  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

Finally, the effects of the Veteran's PTSD have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

               III.  Entitlement to TDIU

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Based on the Board's determination that the Veteran's PTSD is more appropriately rated as 70 percent disabling, the Veteran now meets the schedular criteria for TDIU since May 3, 2010.  While the minimum rating requirements are met, the Veteran must also be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.

The Veteran has testified that, since he separated from the military, he has had difficulty maintaining substantially gainful employment.  Particularly, he has not been able to maintain long-term employment since that time and has experienced difficulty making ends meet.  He also reported that his inability to maintain a sleep schedule frequently interfered with his ability to do gainful work.  Particularly, his work as an independent painting contractor suffered and he lost clients because of it.    

Additionally, as discussed above, the LCSW M.Y. has submitted multiple statements in support of the Veteran's claim.  Particularly, in his December 2010 letter, he opined that the Veteran's symptoms have led to serious occupational impairment resulting in employment problems.  He stated that due to the severity of the Veteran's impairment, he regards the Veteran as functionally disabled.  

Upon review of the record, the Board finds the opinion of LCSW M.Y. regarding the Veteran's occupational impairment to be fairly persuasive, especially when considering the Veteran's employment history and the combined effects of his service connected disabilities.  Accordingly, the Board finds that the Veteran's service-connected PTSD is, as likely as not, of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Entitlement to a 70 percent rating for PTSD is granted, effective from April 30, 2010, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


